Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021 has been entered.
Terminal Disclaimer
The terminal disclaimers filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,149,601 and US Patent No. 10,485,401 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 17, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks, filed March 17, 2021, with respect to the rejections of claims 41-82 under nonstatutory double patenting have been fully considered and are persuasive in combination with the filing of the terminal disclaimers.  The rejections of claims 41-82 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the closest prior art of record US-2008/0091068 A1 Terliuc; US-6,007,483 Kieturakis; US-2005/0215855 A1	Machida, US-2012/0136343 A1 BURNETT; US-2012/0157771 A1 Avitsian; US-2010/0105983 A1 Oneda fails to disclose an apparatus and a method for performing a procedure in a body lumen or body cavity, having the combination of a sleeve adapted to be slid over an exterior of an endoscope; an aft balloon secured to the sleeve; a pair of push tubes slidably mounted to the sleeve, the pair of push tubes being connected to one another at their distal ends by a raised push tube bridge, the raised push tube bridge being configured to nest an endoscope therein; and a fore balloon secured to the distal ends of the pair of push tubes, wherein the fore balloon is capable of assuming a deflated condition and an inflated condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771